IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL,           :   No. 2647 Disciplinary Docket No. 3
                                          :
                    Petitioner            :   No. 153 DB 2019
                                          :
             v.                           :   Attorney Registration No. 205029
                                          :
ASHER BROOKS CHANCEY,                     :   (Philadelphia)
                                          :
                   Respondent             :


                                       ORDER

PER CURIAM
      AND NOW, this 25th day of June, 2020, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint Petition

in Support of Discipline on Consent is granted, and Asher Brooks Chancey is suspended

on consent from the Bar of this Commonwealth for a period of three years, retroactive to

September 9, 2019. Respondent shall comply with all the provisions of Pa.R.D.E. 217

and pay costs to the Disciplinary Board. See Pa.R.D.E. 208(g).